Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 1 of 11 PageID #: 29




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK

   DORIS OKE OBASOHAN,

                               Plaintiff,

                       v.
                                                                    Civil Action No.: 21-cv-01940
   189 SUNRISE HWY AUTO LLC and TRUIST
   BANK d/b/a BB&T,

                               Defendants.


                                    FIRST AMENDED COMPLAINT

              Plaintiff, Doris Oke Obasohan (“Plaintiff”), brings this action to secure redress

   against unlawful, unfair, abusive and deceptive lending and business practices engaged in

   by defendants, 189 Sunrise Hwy Auto LLC (“Sunrise” or “Dealer”), and Truist Bank

   d/b/a BB&T (“BB&T” or (“Bank”) 1 relating to an automobile purchase transaction and

   alleges as follows:

                                       NATURE OF THIS ACTION

              1.       In this action Plaintiff seeks, among other things, statutory and actual

   money damages against Defendants for, inter alia, violations of the federal Truth in

   Lending Act, 15 U.S.C. §§ 1601 et seq. (“TILA”), the New York Motor Vehicle Retail

   Installment Sales Act, Sec. 302 et. seq. (“NY MVRISA”); New York General Business

   Law §§ 349 and 350, and common law claims for fraud and conversion.

                                      JURISDICTION AND VENUE

              2.       This Court has jurisdiction pursuant to 15 U.S.C. § 1640.




   1
       Sunrise and BB&T may hereinafter be collectively referred to as “Defendants”.
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 2 of 11 PageID #: 30




          3.      This Court has authority to issue a declaratory judgment pursuant to 28

   U.S.C. § 2201 and § 2202.

          4.      This Court has supplemental jurisdiction over the Plaintiff’s state law

   claims pursuant to 28 U.S.C. §1367.

          5.      Venue in this District is proper under 28 U.S.C § 1391 because a

   substantial part of the events and omissions complained of took place in this District and

   Sunrise maintains offices, transacts business, and is otherwise found in this district.

                                            PARTIES

          6.      Plaintiff is a natural person residing in the Richmond County, New York.

          7.      Upon information and belief, Sunrise, a car dealership, is a domestic

   corporation organized and existing under the laws of the State of New York with a place

   of business located at 189 Sunrise Hwy., Amityville, NY 11701.

          8.      Upon information and belief, BB&T is a division of a national banking

   association and, among other things, provides automobile loans and loan servicing

   nationwide including in the State of New York.

          9.      BB&T is, upon information and belief, assignee of Plaintiff’s contracts

   with Sunrise and, as a result, is subject to all claims and defenses pursuant to federal and

   New York law.

                                             FACTS

   The Vehicle Sale

          10.     On November 17, 2020, at Sunrise’s dealership, Plaintiff agreed to

   purchase from Sunrise a used 2019 Infiniti QX80, Vehicle Identification Number

   JN8AZ2NEXK9232537 (the “Vehicle”) for the advertised price of $35,548.00. It was




                                                 2
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 3 of 11 PageID #: 31




   agreed that Plaintiff would make a $10,000.00 down payment with the balance to be

   financed.

          11.     Plaintiff was presented with a purchase order and bill of sale which listed

   the agreed upon terms of the transaction.

          12.     To memorialize the transaction, Sunrise presented Plaintiff with a Retail

   Installment Simple Finance Contract (the “RISC”). The terms of the RISC differed

   significantly from the terms under which Plaintiff had initially agreed and as stated in the

   purchase order and bill of sale. Most significantly, the RISC included the purchase of a

   $3,500.00 “service contract” which Plaintiff did not ask for and did not want (the

   “Service Contract”).

          13.     Plaintiff asked Sunrise to explain why the transaction was being materially

   changed. Sunrise’s representative offered a fraudulent and violative explanation that the

   Service Contract was a necessary condition to the financing of the Vehicle purchase.

          14.     Under these fraudulent pretenses, Plaintiff signed the RISC. License

   Plates were put on the Vehicle, Sunrise’s representative handed Plaintiff the keys and she

   left with the Vehicle.

          15.     Upon reflection, Plaintiff came to believe that purchase of the Service

   Contract could not have been a necessary component to the transaction. Plaintiff

   contacted Sunrise who confirmed that she had purchased a service contract and that she

   could “apply” for a refund.

          16.     Upon information and belief, no enforceable Service Contract was ever

   purchased by Plaintiff as a part of the transaction described herein.

          17.     At all relevant times Defendants acted willfully and in bad faith.




                                                3
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 4 of 11 PageID #: 32




           18.     The unlawful actions described herein harmed Plaintiff.

                                  FIRST CAUSE OF ACTION
                                    VIOLATIONS OF TILA
                                 (15 U.S.C. § 1601 et. seq. TILA)

           19.     Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           20.     Plaintiff’s transaction as described herein was a consumer credit

   transaction within the meaning of the TILA, and Federal Reserve Board Regulation Z, 12

   C.F.R. part 226.

           21.     Defendants regularly extended or offered to extend consumer credit for

   which a finance charge is or may be imposed or which, by written agreement, is payable

   in more than four installments.

           22.     Defendants are creditors within the meaning of TILA and Regulation Z,

   15 USC § 1602(f) and Reg Z § 226.2(a)(17).

           23.     The RISC lists a motor vehicle, an article of personal property, as

   collateral.

           24.     The RISC is a written agreement, payable in more than four installments.

           25.     The finance charge indicated on the RISC exceeds $1,000.00.

           26.     The copy of the RISC that was provided to Plaintiff is inconsistent with

   oral disclosures made by Sunrise on the date of the transaction.

           27.     Defendants failed to provide Plaintiff with clear and conspicuous

   disclosures of the terms of the loan as required under TILA §§ 1631 and 1632 and

   Regulation Z.

           28.     The required purchase of the Service Contract as a condition of financing

   is a “finance charges” as defined under TILA § 1605(a) and Regulation Z § 226.4(a).


                                                 4
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 5 of 11 PageID #: 33




          29.     As a result of Defendants’ failure to properly include this and/or other fees

   and charges as finance charges, the sale price, finance charge, amount financed, and APR

   disclosed in the RISC are all materially misstated, in violation of TILA and Regulation Z.

   e.g. § 1638(a)(2) through (5) and §226.18(b), (d), (e), and (h).

          30.     Defendants have failed to provide Plaintiff with clear and conspicuous

   disclosures of the terms of the loan as required under TILA and Regulation Z. e.g. 15

   U.S.C. § 1632(a), § 1638(a), and Regulation Z, e.g. 12 C.F.R. § 226.17(a)(1).

          31.     As a result of Defendants’ incomplete, inaccurate, and materially

   misstated disclosures, Plaintiff has suffered actual damages, including but not limited to

   over $3,500 in additional charges, some of which are additional fees corresponding to no

   legitimate good or service and some of which correspond to products that Plaintiff did not

   want or need, and all of which Defendants added to the transaction incident to the

   extension of credit.

          32.     Had Defendants provided complete and accurate disclosure of all terms,

   costs, finance charges and interest rates, Plaintiff would not have agreed to purchase the

   Vehicle on the terms and conditions imposed on her by Defendants and instead would

   have sought to purchase a vehicle without the unwanted and unnecessary additional

   charges imposed on them.

          33.     Additionally, had Defendants provided complete and accurate disclosure

   of all terms, costs, finance charges and interest rates, Plaintiff would have sought and

   obtained an alternate transaction.

          34.     For these reasons, Defendants are liable under TILA and Regulation Z

   (see, e.g. 15 U.S.C. §§ 1640 and 1641) for statutory damages, actual damages, attorneys’




                                                5
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 6 of 11 PageID #: 34




   fees, litigation expenses and costs, for a declaratory judgment that they have violated

   TILA and Regulation Z, and for such other or further relief as the Court deems

   appropriate.

            35.    BB&T, upon information and belief, is assignee of the contracts entered

   into between Sunrise and Plaintiff as a result, is subject to all claims and defenses as the

   TILA violations set forth herein are clear upon the face of the documents assigned.

                              SECOND CAUSE OF ACTION
                          VIOLATIONS OF NEW YORK MVRISA
                                 (N.Y.P.P.L. § 301 et seq.)

            36.    Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

            37.    Sunrise is a “retailer seller” within the meaning of MVRISA §301(3).

            38.    The transaction as described above involved a “retail installment sale”

   within the meaning of MVRISA §301(4).

            39.    MVRISA expressly incorporates all TILA disclosure requirements,

   providing, in addition to all of its other requirements that “[a]ll items required to be

   disclosed by the act of congress entitled “Truth in Lending Act” and the regulations

   thereunder, as such act and regulations may from time to time be amended.” §302(5)(1).

            40.    As set forth above, Defendants violated numerous TILA provisions.

            41.    As set forth above, the RISC provided to Plaintiff was in gross violation of

   TILA’s requirements.

            42.    The violations set forth herein were both knowing and willful.

            43.    Defendants had ample opportunities to correct the violations but failed to

   do so.




                                                 6
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 7 of 11 PageID #: 35




           44.        For all of the reasons stated herein, under MVRISA § 307, Defendants are

   barred from recovering any credit service charge, delinquency, or collection charge on

   the RISC and Plaintiff is entitled to costs and attorney’s fees.

                                  THIRD CAUSE OF ACTION
                                DECEPTIVE TRADE PRACTICES
                                  (N.Y. Gen. Bus. Law § 349(h))

           45.        Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           46.        Plaintiff is a person within the meaning of N.Y. Gen. Bus. Law § 349(h)

   who has been injured by reason of the deceptive acts or practices of Defendants.

           47.        Each of the deceptive acts and practices set forth herein constitute

   violations of NYGBL § 349 independent of whether these acts and practices constitute

   violations of any other law.

           48.        Each of these actions was consumer oriented and involves misleading

   conduct that is recurring and has a broad impact upon the public, or, in the alternative,

   such misleading practices are the types that could easily recur, could potentially impact

   similarly situated consumers, and are therefore consumer-oriented and harmful to the

   public at large.

           49.        Upon information and belief, Sunrise routinely hides the true cost of

   borrowing from its customers by, as in Plaintiff’s case, misstating the amounts financed.

           50.        Sunrise’s conduct and statements were materially misleading.

           51.        These deceptive acts and practices were committed in conduct of business,

   trade, commerce or the furnishing of a service in this state.

           52.        As a result of these violations of NYGBL §349, Plaintiff suffered

   pecuniary and non-pecuniary harm.


                                                    7
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 8 of 11 PageID #: 36




           53.     Upon information and belief, Sunrise’s violations were willful and

   knowing and committed in bad faith.

           54.     For these reasons, Plaintiff is entitled to actual damages, three times the

   actual damages up to $1,000.00, costs and reasonable attorneys’ fees pursuant to NYGBL

   § 349(h), and declaratory judgment that Defendants’ practices are deceptive as defined

   under § 349.

                                FOURTH CAUSE OF ACTION
                                   FALSE ADVERTISING
                                  (N.Y. Gen. Bus. Law § 350)

           55.     Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           56.     Pursuant to General Business Law §350-a(1), the term “false advertising”

   means advertising if such advertising is misleading in a material respect.

           57.     Defendants engaged in unlawful “false advertising” prohibited under

   General Business Law §350-a(1) by making representations, either by statement, word,

   design, device, sound or any combination thereof, to Plaintiff and the public -- online and

   on the Dealership lot, that were materially misleading including, but not limited to, that

   the sale price of the Vehicle was thousands of dollars less than the price it eventually

   charged.

           58.     This false advertising was committed in the conduct of business, trade,

   commerce or the furnishing of a service in this state.

           59.     Defendants’ false advertising was done knowingly and willfully and

   committed in bad faith.

           60.     Defendants’ advertising was misleading in a material respect by failing to

   reveal that the advertised price required the purchase of a $3,500.00 “service contract”.


                                                 8
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 9 of 11 PageID #: 37




           61.     As a result of Defendants’ false advertising, Plaintiff has been injured and

   seeks actual damages, three times the actual damages up to $10,000.00, costs and

   reasonable attorneys’ fees pursuant to NYGBL § 350 as well as declaratory judgment that

   Defendants’ practices are false advertising pursuant to General Business Law §350-a.

                                 FIFTH CAUSE OF ACTION
                                  COMMON LAW FRAUD

           62.     Plaintiff realleges and incorporates each of the above allegations as if fully

   set forth herein.

           63.     Defendants asserted false representations of material facts as set forth

   above, including but not limited to, that Plaintiff could not finance the purchase of the

   Vehicle without the purchase of a $3,500.00 “service contract”.

           64.     Upon information and belief, Defendants knew that the representations

   were false, or the representations were made with such reckless disregard for the truth

   that knowledge of the falsity of the statement can be imputed to it. This is because

   Sunrise knew that Plaintiff could finance the purchase the Vehicle without the $3,500.00

   “service contract”.

           65.     Defendants made these false representations for the purpose of defrauding

   Plaintiff and to entice her to buy the Vehicle at a cost thousands of dollars more than she

   had agreed.

           66.     Had Defendants told Plaintiff the truth, Plaintiff would not have signed the

   RISC and would have purchased a vehicle at a dealership where the contract terms were

   accurate.

           67.     Plaintiff justifiably relied upon Defendants’ misrepresentations in agreeing

   to sign the RISC.



                                                 9
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 10 of 11 PageID #: 38




           68.     Plaintiff suffered damages as a direct result of the reliance upon the

    misrepresentations.

           WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her

    favor and grant the following relief:

           1.      On the First Cause of Action:
                   Judgment in favor of Plaintiff and against Defendant for violating TILA
                   awarding (a) statutory damages, (b) actual damages (c) costs; (d)
                   reasonable attorneys’ fees, and (e) ordering Plaintiff’s obligation under the
                   RISC void;

           2.      On the Second Cause of Action:
                   Judgment in favor of Plaintiff and against Defendants for violating the
                   MVRISA barring Defendants from recovering any credit service charge,
                   delinquency, or collection charge on the RISC and Plaintiff’s costs and
                   attorneys’ fees.

           3.      On the Third Cause of Action:
                   Judgment in favor of Plaintiff and against Defendants for violating
                   NYGBL §349 awarding (a) actual damages, (b) three times the actual
                   damages up to $1,000.00, and (c) costs and reasonable attorneys’ fees;

           4.      On the Fourth Cause of Action:
                   Judgment in favor of Plaintiff and against Defendants for violating
                   NYGBL §350 awarding (a) actual damages, (b) three times the actual
                   damages up to $10,000.00, and (c) costs and reasonable attorneys’ fees;

           5.      On the Fifth Cause of Action:
                   Judgment in favor of Plaintiff and against Defendants for their fraud in an
                   amount to be proven at trial including, but not limited to, incidental and
                   consequential damages, punitive damages and attorney fees;

           6.      Any additional and further relief as may be deemed just and appropriate.




                                                10
Case 2:21-cv-01940-ARR-ST Document 11 Filed 06/08/21 Page 11 of 11 PageID #: 39




    Dated: Nyack, New York
           June 8, 2021
                                             THE LAW OFFICES OF
                                             ROBERT J. NAHOUM, P.C.
                                             Attorneys for Plaintiff


                                             By:__________________________
                                                    ROBERT J. NAHOUM
                                             48 Burd Street, Suite 300
                                             Nyack, NY 10960
                                             Telephone No.: (845) 450-2906
                                             Facsimile No.: (888) 450-8640
                                             Email: RJN@NahoumLaw.com




                                      11
